Title: General Orders, 4 January 1783
From: Washington, George
To: 


                        
                             Saturday January 4th 1783
                            Parole Quinsey.
                            Countersigns Ridgefield, Sunbury.
                        
                        For duty tomorrow the first Jersey regiment.
                        For the day tomorrow Colo. H. Jackson & Colo. Tupper.
                        A court of inquiry, consisting of Colonel Cortlandt, Majors Gibbs and Grahame to meet at Colonel Cortlands
                            quarters at three o’clock this after noon, to enquire into a complaint exhibited by Catherine Leggett, against Lieutt
                            Ricker of the first Jersey regiment for seizing a Cow belonging to her husband under pretence of its being designed for
                            the enemy and afterwards carrying the cow below the Lines and selling of her there—The parties concerned will attend and
                            the Court make report as soon as may be.
                        When ever the regimental Surgeons send any sick men to the General Hospital, they will report to the hospital
                            Surgeon the names of the Companies to which such men belong.
                    